 Case 2:17-cv-08220-DMG-SK Document 151 Filed 11/13/20 Page 1 of 4 Page ID #:2953



1    HORTON, OBERRECHT & KIRKPATRICK
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Fang Li, Esq. (SBN 250464)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / fli@hortonfirm.com
5
     Attorneys for Defendant Corona Seeds, Inc.
6

7

8                                UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10

11     Agricola Cuyuma SA;                            CASE NO. 2:17-cv-8220 DMG (SKx)
       Corporacion Agricola Vinasol SAC;
12                                                    DEFENDANT CORONA SEEDS,
                          Plaintiffs,                 INC.’S NOTICE OF CHANGE OF
13     v.                                             FIRM NAME
14     Corona Seeds, Inc., Crites Seeds, Inc.
                                                      Operative Complaint Served: February
15                        Defendant.                  25, 2019
16
                                                      Judge: Hon. Dolly M. Gee
17                                                    Magistrate: Hon. Steve Kim
18

19
            TO THE COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF
20
     RECORD:
21
            PLEASE TAKE NOTICE that effective immediately, the firm of Horton,
22
     Oberrecht, Kirkpatrick & Martha has changed its name to:
23
                                  Horton, Oberrecht & Kirkpatrick
24
            The mailing address, phone, and facsimile numbers have remained the same.
25
     Please modify all
26
     ///
27
     ///
28   ///
                                                  1
                  DEFENDANT CORONA SEEDS, INC.’S NOTICE OF CHANGE OF FIRM NAME
 Case 2:17-cv-08220-DMG-SK Document 151 Filed 11/13/20 Page 2 of 4 Page ID #:2954



1
     further correspondence and Service Lists accordingly.
2

3    DATED: November 13, 2020             HORTON, OBERRECHT & KIRKPATRICK
4

5

6                                         By:_____________________________________
                                               Cheryl A. Kirkpatrick
7
                                               Attorneys for Corona Seeds, Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                 DEFENDANT CORONA SEEDS, INC.’S NOTICE OF CHANGE OF FIRM NAME
 Case 2:17-cv-08220-DMG-SK Document 151 Filed 11/13/20 Page 3 of 4 Page ID #:2955



1
                                      PROOF OF SERVICE
2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
3
           I am employed in the County of Orange, State of California. I am over the age of
4    18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT & KIRKPATRICK, 3 Park Plaza, Suite 350, Irvine, California 92614.
5

6          On November 13, 2020, I served the foregoing document described as: Notice of
     Change of Firm Name, on all interested parties in this action by placing a true copy
7    thereof enclosed in sealed envelopes addressed as stated on the attached service list:
8    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
9
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
10   practice it would be deposited with the U.S. Postal Service on that same day with postage
11
     thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
     that on motion of the party served, service is presumed invalid if postal cancellation date
12   or postage meter date is more than (1) day after the date of deposit for mailing in
13
     affidavit.

14   [ ] BY PERSONAL SERVICE – I caused such envelope to be delivered by a process
15
     server employed by [name of process server].

16   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
17
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
18

19
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction the service was made.
20

21
           Executed on November 13, 2020, at Irvine, California.

22

23

24
                                                       Crystal Thompson
25

26

27

28

                                                  3
                  DEFENDANT CORONA SEEDS, INC.’S NOTICE OF CHANGE OF FIRM NAME
 Case 2:17-cv-08220-DMG-SK Document 151 Filed 11/13/20 Page 4 of 4 Page ID #:2956



1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
     Bruce Alan Finck, Esq.                         Counsel for Defendant Corona Seeds,
5
     BENTON, ORR, DUVAL &                           Inc.
6    BUCKINGHAM
     39 N. California Street
7
     Ventura, CA 93001
8    Phone: (805) 648-5111
     Fax: (805) 648-7218
9
     Email: bfinck@bentonorr.com
10   Brian Nomi, Esq.                               Co-Counsel for Plaintiffs Agricola
     Law Office of Brian Nomi                       Cuyuma SA and Corporacion
11
     215 E. Daily Drive, Suite 28                   Agricola Vinasol S.A.C.
12   Camarillo, CA 93010
     Phone: (805) 444-5960
13
     Fax: (805) 357-5333
14   Email: briannomi@yahoo.com
     Eduardo Ayala Maura, Esq.                      Co-Counsel for Plaintiffs Agricola
15
     Ayala Law P.A.                                 Cuyuma SA and Corporacion
16   1390 Brickell Avenue, Suite 335                Agricola Vinasol S.A.C.
     Miami, FL 33131
17
     Phone: (305) 570-2208
18   Fax: (305) 305-7206
     Email: eayala@ayalalawpa.com
19
     Jason F. Meyer, Esq.                           Counsel for Crites Seed, Inc.
20   J. Todd Konold, Esq.
21
     Zorik Haruthunian, Esq.
     Lisa G. Taylor, Esq.
22   GORDON REES SCULLY MANSUKHANI,
23
     LLP
     101 W. Broadway, Suite 2000
24   San Diego, CA 92101
25
     Tel: (619) 230-7468
     Fax: (619) 696-7124
26   Email: jmeyer@grsm.com;
27
     tkonold@grsm.com;
     rharuthunian@grsm.com; ltaylor@grsm.com
28

                                                4
                 DEFENDANT CORONA SEEDS, INC.’S NOTICE OF CHANGE OF FIRM NAME
